DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22, 25, and 28 cites “wherein the base surface is free of any opening dimensioned such that a treat […] can pass through said any opening” which is not described in the specifications or in the drawings in a way that allow one skilled in the relevant art to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by “base surface is free of any opening dimensioned such that a treat […] can pass through said any opening” due to the 35 USC 112 (a) issues surround the claim, and therefore the metes and bounds of the claim cannot be ascertained. The examiner took claims 22, 25, and 28 to mean that the base surface is free of any openings and thus the treats cannot fall through the base surface. 
The term "maximum" in claims 21 and 24 is a relative term which renders the claim indefinite.  The term "maximum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 21 and 24 recites of a maximum dimension and it is indefinite of the scale of the dimension. It could be 2 inches, 3 inches, and possibly even change in size.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 12, 22-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 9,107,390).

    PNG
    media_image1.png
    490
    504
    media_image1.png
    Greyscale

Annotated Fig. 1: Figure 20 of Day 
Regarding claim 1, Day teaches (Fig. 20) of a treat dispenser (Abstract, pet toy that dispenses treats), comprising:
a body (Fig. 19, pet toy 400) having an exterior surface (exterior surface 436);
a continuous recess in the body (chamber 444 is continuous), the recess (418) having an outlet (opening 414) and being defined by an interior surface of the body (interior surface of the recess 444) and a base surface in the body (dividing wall 442), 
the interior surface having a first lip protruding into the recess (Annotated Fig. 1 above, first lip), a second lip (Annotated Fig. 1 above, second lip) protruding into the recess (second lip protrudes into the recess 444), a first inset between the first and second lips, and a second inset between the second lip and the base surface (442) (Annotated Fig. 1, first inset between first and second lips, second inset between second lip and base surface 442), wherein:
the first inset defines a first treat-holding position having a first depth relative to the outlet (Annotated Fig. 1 above, first insert can hold a treat having a first depth relative to the outlet 414); and
the second inset defines a second treat-holding position having a greater second depth relative to the outlet than the first inset (Annotated Fig. 1 above, second insert can hold treats having a greater second depth relative to the outlet than the first insert); and
the first lip is discontinuous with the second lip (Annotated Fig. 1, first lip is discontinuous with the second lip due to the first insert being in between) and the first inset is discontinuous with the second inset (Annotated Fig. 1, first insert is discontinuous with the second insert due to the second lip being in between).

Regarding claim 6, Day teaches of the invention in claim 1, and wherein (Fig. 20) the outlet is recessed within a surrounding portion of the exterior surface (outlet 414 is recessed within a surrounding portion of the exterior surface 436).

Regarding claim 7, Day teaches of the invention in claim 1, and wherein (Fig. 20) the outlet (414) extends outwardly from a surrounding portion of the exterior surface (outlet 414 extends outwardly from a surrounding portion of the exterior surface 436).

Regarding claim 8, Day teaches of the invention in claim 1, and wherein (Annotated Fig. 1) the first lip is continuous about the recess and the second lip is continuous about the recess (first lip and second lip is continuous about the recess).


    PNG
    media_image2.png
    624
    395
    media_image2.png
    Greyscale

Annotated Fig. 2: Figure 20 of Day 
Regarding claim 10, Day teaches of the invention in claim 1, wherein (Annotated Fig. 2 above): 
the recess has a first interior dimension at the first lip; and
the recess has a greater second interior dimension at the second lip (the straight line shows that the recess at the second lip protrudes less than at the first lip and thus has a greater second interior dimension at the second lip). 

Regarding claim 12, Day teaches of the invention in claim 1, and further comprising (Annotated Fig. 1) a treat (Abstract, pet toy is configured to hold treats) disposed in at least one of the following: the first treat-holding position and the second treat-holding position (treats can be in the first treat-holding position and second treat-holding position).

Regarding claim 22, Day teaches of the invention in claim 1, and wherein (Fig. 20) the base surface (442) is free of any opening dimensioned such that a treat sized to be retained in one of the first treat-holding position or the second treat-holding position can pass through said any opening (base surface is free of any openings such that the treats are retained inside).

Regarding claim 23, Day teaches of a system, comprising:
a treat dispenser (Abstract, pet toy that dispenses treats), including:
a body (Fig. 19, pet toy 400) having an exterior surface (exterior surface 436);
a continuous recess in the body (chamber 444 is continuous), the recess (418) having an outlet (opening 414) and being defined by an interior surface of the body (interior surface of the recess 444) and a base surface in the body (dividing wall 442), 
the interior surface having a first lip protruding into the recess (Annotated Fig. 1 above, first lip), a second lip (Annotated Fig. 1 above, second lip) protruding into the recess (second lip protrudes into the recess 444), a first inset between the first and second lips, and a second inset between the second lip and the base surface (442) (Annotated Fig. 1, first inset between first and second lips, second inset between second lip and base surface 442), wherein:
the first inset defines a first treat-holding position having a first depth relative to the outlet (Annotated Fig. 1 above, first insert can hold a treat having a first depth relative to the outlet 414); and
the second inset defines a second treat-holding position having a greater second depth relative to the outlet than the first inset (Annotated Fig. 1 above, second insert can hold treats having a greater second depth relative to the outlet than the first insert); and
the first lip is discontinuous with the second lip (Annotated Fig. 1, first lip is discontinuous with the second lip due to the first insert being in between) and the first inset is discontinuous with the second inset (Annotated Fig. 1, first insert is discontinuous with the second insert due to the second lip being in between);
a treat (Abstract, pet toy configured to hold treats) sized to be installed through the outlet into either of the first inset and the second inset (treats can be installed through the outlet 414 in either the first or second inset).

Regarding claim 25, Day teaches of the invention in claim 23, and wherein (Fig. 20) the base surface is free of any opening dimensioned such that a treat sized to be retained in one of the first treat-holding position or the second treat-holding position can pass through said any opening (base surface is free of any openings such that the treats are retained inside).

Regarding claim 26, Day teaches of the invention in claim 23, wherein the first lip is continuous about the recess and the second lip is continuous about the recess (Annotated Fig. 1 above, first and second lip is continuous about the recess 444 edge). 

Regarding claim 27, Day teaches of the invention in claim 23, wherein the recess has a first interior dimension at the first lip;
the recess has a different second interior dimension at the second lip (Annotated Fig. 2, the recess has a different second interior dimension at the second lip).

Regarding claim 28, Day teaches (Fig. 20) of a treat dispenser (Abstract, pet toy that dispenses treats) comprising:
a body (Fig. 19, pet toy 400) having an exterior surface (exterior surface 436);
a continuous recess in the body (chamber 444 is continuous), the recess (418) having an outlet (opening 414) and being defined by an interior surface of the body (interior surface of the recess 444) and a base surface in the body (dividing wall 442), 
the interior surface having a first lip protruding into the recess (Annotated Fig. 1 above, first lip), a second lip (Annotated Fig. 1 above, second lip) protruding into the recess (second lip protrudes into the recess 444), a first inset between the first and second lips, and a second inset between the second lip and the base surface (442) (Annotated Fig. 1, first inset between first and second lips, second inset between second lip and base surface 442), wherein:
the first inset defines a first treat-holding position having a first depth relative to the outlet (Annotated Fig. 1 above, first insert can hold a treat having a first depth relative to the outlet 414); and
the second inset defines a second treat-holding position having a greater second depth relative to the outlet than the first inset (Annotated Fig. 1 above, second insert can hold treats having a greater second depth relative to the outlet than the first insert); and
the first lip is discontinuous with the second lip (Annotated Fig. 1, first lip is discontinuous with the second lip due to the first insert being in between) and the first inset is discontinuous with the second inset (Annotated Fig. 1, first insert is discontinuous with the second insert due to the second lip being in between);
the recess (444) has a first interior dimension at the first lip (recess 444 has a first interior dimension at the first lip);
the recess has a different second interior dimension at the second lip (Annotated Fig. 2, the recess has a different second interior dimension at the second lip);
the base surface (442) is free of any opening dimensioned such that a treat sized to be retained in one of the first treat-holding position or the second treat-holding position can pass through said any opening (base surface is free of any openings such that the treats are retained inside).

Regarding claim 29, Day teaches (Fig. 20) of a system comprising:
the treat dispenser of Claim 28 (Day teaches of claim 28 above); and
a treat sized to be installed through the outlet into either of the first inset and the second inset (Abstract, treat dispenser 400 is configured to have treats which can be installed through the outlet into either the first inset and the second inset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 9,107,390).
Regarding claim 9, Day teaches of the invention in claim 1, wherein (Annotated Fig. 1 above): 
the recess has a first interior dimension at the first lip (recess 444 has a first interior dimension at the first lip). 
Day does not appear to teach of the recess has a lesser second interior dimension at the second lip.
Day does teach of varying the dimensions of the pet toy, including the thickness of the wall, diameter of the outlet, and height of the pet toy in order to adapt the treat dispenser with pets of various sizes or adapted for use with various sized food items. (Col. 3 lines 26-54 and Col. 13 lines 21-44)
It should be noted that the greater second interior dimension as claimed does not show criticality as disclosed in the specifications or the drawings. Day teaches of the greater second interior dimension as cited in claim 10 and claim 9 is just the reverse of claim 10 in which the recess has a lesser second interior dimension at the second lip. Therefore, there is no criticality to claim 9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Day to have a lesser second interior dimension at the second lip in order to change how much the treats are held in the recess such that it can make it more or less difficult to remove the treat and the pet’s play experience is lengthened (Col. 8 lines 51-59) and to be adapted to pets of various sizes and treats of different sizes (Col. 13 lines 39-42) as motivated by Day. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 21, Day teaches of the invention in claim 1, does not appear to teach wherein a maximum dimension across the recess at the first inset is equal to a corresponding maximum dimension across the recess at the second inset. 
Day does teach of varying the dimensions of the pet toy, including the thickness of the wall, diameter of the outlet, and height of the pet toy in order to adapt the treat dispenser with pets of various sizes or adapted for use with various sized food items. (Col. 3 lines 26-54 and Col. 13 lines 21-44)
It should be noted that the maximum dimension across the recess at the first inset being equal to the maximum dimension across the recess at the second inset as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Day to have a maximum dimension across the recess at the first inset is equal to a corresponding maximum dimension across the recess at the second inset in order to adjust how much the treats are held in the recess such that it can make it more or less difficult to remove the treat and the pet’s play experience is lengthened (Col. 8 lines 51-59) and to be adapted to pets of various sizes and treats of different sizes (Col. 13 lines 39-42) as motivated by Day. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 24, Day teaches of the invention in claim 23, does not appear to teach wherein a maximum dimension across the recess at the first inset is equal to a corresponding maximum dimension across the recess at the second inset. 
Day does teach of varying the dimensions of the pet toy, including the thickness of the wall, diameter of the outlet, and height of the pet toy in order to adapt the treat dispenser with pets of various sizes or adapted for use with various sized food items. (Col. 3 lines 26-54 and Col. 13 lines 21-44)
It should be noted that the maximum dimension across the recess at the first inset being equal to the maximum dimension across the recess at the second inset as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Day to have a maximum dimension across the recess at the first inset is equal to a corresponding maximum dimension across the recess at the second inset in order to adjust how much the treats are held in the recess such that it can make it more or less difficult to remove the treat and the pet’s play experience is lengthened (Col. 8 lines 51-59) and to be adapted to pets of various sizes and treats of different sizes (Col. 13 lines 39-42) as motivated by Day. It has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10, and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 9-10, Applicant argues that re Rose, 42 CCPA 817 (1955) is inapplicable to the instant facts. The Examiner respectfully disagrees. The holding in re Rose, 42 CCPA 817 (1955) teaches that a change in size is generally recognized within the level of ordinary skill in the art, which in this case is the size of the second interior dimension at the second lip. It would have been obvious to one of ordinary skill in the art to change the second interior dimension to be any size, which could be greater or lesser than or the same as the first interior dimension. 
	Applicant argues that claims 9-10 teaches of the criticality of the claimed features due to in ¶0025, the varying dimension changes the relative difficulty of the treat in the first and second treat-holding positions. The Examiner respectfully disagrees. Day teaches of the greater second interior dimension in claim 10 and claim 9 is just the reverse of claim 10. Thus, as long as the prior art teaches of a different interior dimension, there is no criticality on whether the second interior dimension is greater or lesser. Day further teaches that varying the dimensions of the treat dispenser would change the difficulty of getting the treats out of the dispenser, lengthening the pet’s play time (Col. 8 lines 51-59). 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647